DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:
Claim 5, lines. 1-2, “compressible bases an anatomic compressible base” should be changed to something like --compressible bases includes an anatomic compressible base--.
Claim 7, lines 1-3, all the “a” should be changed to “the”, e.g. “a locking pawl” should be --the locking pawl-- since these items have been established in the parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wallace et al. (US 2014/0094818; “Wallace”).
Wallace discloses a method of performing an orthopaedic surgical procedure on a patella of a patient (abstract), comprising: resecting the patella of the patient to produce a generally planar resected patellar surface (paragraphs [0011] and [0081]), positioning a patella drill guide and trial instrument on the resected patellar surface (paragraph [0083]), the patella drill guide and trial instrument having (i) a posterior trial bearing surface (Fig. 2; paragraph [0057]; 52)  configured to articulate with a condylar surface of a prosthetic femoral component (paragraph [0057]) and (ii) a number of drill guide holes (paragraph [0062]; 76) formed in the posterior trial bearing surface (Fig. 2; paragraph [0062]) and extending through the patella drill guide and trial instrument (Figs. 2-5; paragraph [0062]), trialing the patellofemoral joint with the patella drill guide and trial instrument positioned on the resected patellar surface (paragraph [0088]), advancing a drill through the number of drill guide holes formed in the posterior trial bearing surface of the patella drill guide and trial instrument and into the resected patellar surface so as to drill a number of anchor holes in the patella of the patient subsequent to trialing the patellofemoral joint (paragraphs [0013], [0050]; claim 12), securing a compressible base to a compression socket (paragraph [0098; 120), securing the compression socket to a removable clamp (paragraph [0072]), positioning the selected compression socket into contact with a patella component, operating the removable clamp to clamp the patella component to the patella of the patient (paragraph [0072]), operating the removable clamp to clamp the patella component to the patella of the patient (paragraph [0072]), engaging a locking pawl (paragraph [0053]; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2014/0094818; “Wallace”), in view of Snell (US 2010/0114154).
In regards to claims 1, 2, and 4, Wallace discloses a method of performing an orthopaedic surgical procedure on a patella of a patient (abstract), comprising: resecting the patella of the patient to produce a generally planar resected patellar surface (paragraphs [0011] and [0081]), positioning a patella drill guide and trial instrument on the resected patellar surface (paragraph [0083]), the patella drill guide and trial instrument having (i) a posterior trial bearing surface (Fig. 2; paragraph [0057]; 52)  configured to articulate with a condylar surface of a prosthetic femoral component (paragraph [0057]) and (ii) a number of drill guide holes (paragraph [0062]; 76) formed in the posterior trial bearing surface (Fig. 2; paragraph [0062]) and extending through the patella drill guide and trial instrument (Figs. 2-5; paragraph [0062]), trialing the patellofemoral joint with the patella drill guide and trial instrument positioned on the resected patellar surface (paragraph [0088]), advancing a drill through the number of drill guide holes formed in the posterior trial bearing surface of the patella drill guide and trial instrument and into the resected patellar surface so as to drill a number of anchor holes in the patella of the patient subsequent to trialing the patellofemoral joint (paragraphs [0013], [0050]; claim 12), selecting a patella component from a group consisting of a dome patella component and an anatomic patella component (paragraphs [0050] and [0077]), using a compressible base (Fig. 12; 122), securing the compressible base to a compression socket (paragraph [0098; 120), securing the 
However, Wallace does not disclose selecting a compressible base from a number of compressible bases having different shapes.
Snell teaches a bone claim (Fig. 1) that has a plurality of bases (Fig. 1; 38 or 40; paragraph [0030]) configured to be selectively received in a receptacle of the tool (Fig. 1; paragraph [0030]), each base including a surface having a different shape from the other bases (Fig. 1; paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of different shaped bases, as taught by Snell, for the compressible base of Wallace, in order to meet the needs of a particular patient or procedure (paragraph [0030]).
In regards to claims 10-12, Wallace discloses the method as noted above, wherein there is a single compressible base (Figs. 13 and 14). Wherein an anterior surface of the compressible base is shaped to correspond to a posterior surface of the patella component (Figs. 13 and 14; paragraph [0098]). Further comprising a posterior surface of the selected patella component is shaped to correspond to an anterior surface of the compressible base (Fig. 12-14 and 32).
However, Wallace does not disclose selecting a compressible base from a number of compressible bases having different shapes.
Snell teaches a bone claim (Fig. 1) that has a plurality of bases (Fig. 1; 38 or 40; paragraph [0030]) configured to be selectively received in a receptacle of the tool (Fig. 1; paragraph [0030]), each base including a surface having a different shape from the other bases (Fig. 1; paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of different shaped bases, as taught by Snell, for the compressible base of Wallace, in order to meet the needs of a particular patient or procedure (paragraph [0030]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2014/0094818; “Wallace”), in view of Snell (US 2010/0114154), in further view of Wright et al. (US 2012/0172994; “Wright”).
Wallace in view of Snell disclose the method as noted above, wherein Wallace also discloses the dome patella component including a convex, curved posterior surface (Fig. 18; note how the component is the same shape as the current invention Fig. 18).

Wright teaches both the dome and anatomic patella components (Fig. 18; 314, 316) as required by claim 3 (compare Wright Figs. 1 and 3 to Fig. 18 of Applicant’s drawings).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the patella components as taught by Wright, in the method of Wallace and Snell, since Wallace mentions using these type of components (paragraph [0077[) and these are well-known components that can be used for knee implants (Wright; abstract and paragraph [0037]). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires an anatomic compressible base that includes wedge sections that is different than what is taught in the Wallace reference. The Wallace reference just has a compressible base with a ring shaped base and a concave inner surface (Figs. 13 and 14).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775